DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application/Amendments/Claims
Applicant’s response filed on 10/25/2021 has been considered. Rejections and/or objections not reiterated from the previous office action mailed 6/24/2021 are hereby withdrawn. The following rejections and/or objections are either newly applied or are reiterated and are the only rejections and/or objections presently applied to the instant application. 
Claims 2 and 4-16 have been canceled. Claim 1 has been amended. Claims 1 and 3 are pending and are examined in the present Office Action. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112a, Written Description – New Matter
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 3 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement for introducing new matter. This rejection is newly applied to address applicants claim amendments filed on 10/25/2021.  
Claim 1 describes a method of converting a somatic cell into another somatic cell in the presence of a TGF-β pathway inhibitor. Claim 1 has been amended to recite that “the other somatic cell do not include somatic cells that differentiate under physiological conditions from the somatic cells used as raw materials”. 
The genus of “other somatic cells that do not include somatic cells that differentiate under physiological conditions” refers to a genus that is considered extraordinarily broad. It is thought to encompass ANY somatic cell type including cardiac cells, enterocytes, fat cells, red blood cells, chondrocytes, epithelial cells, neurons into any one of the roughly +220 somatic cell types known. This is in stark contrast to the applicant’s specification, wherein examples are provided supporting the conversion of fibroblasts into specific somatic cell types largely within the mesodermal germ layer (adipocytes, mesenchymal cells, osteoblasts and cardiac muscle cells). 
For each claim drawn to a genus, the written description requirement may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant identifying characteristics, i.e. structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in procession of the claimed genius. If a representative number of adequately descried species are not disclosed for a genus, the claim to that genus must be rejected as lacking adequate written description under 35 U.S.C. 112, para. 1.
The instant specification provides no examples to support amending claim 1 to include a recitation in which “the other somatic cell do not include somatic cells that differentiate under physiological 
Furthermore, the prior art does not support the breadth of applicants exclusionary proviso. The examiner is unable to locate a reference which describes a somatic cell that does not differentiate under physiological conditions to another somatic cell across the entire breadth of the claimed genus. This interpretation is further complicated by indefinite terms “physiological conditions” and “raw materials” which are later addressed in the 112b rejection. 
Thus, the specification does not support applicant’s claim amendments to include a recitation in which “the other somatic cell do not include somatic cells that differentiate under physiological conditions from the somatic cells used as raw materials” across the entire breadth of the claimed genus. 

Claim Rejections - 35 USC § 112b

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
Newly amended claim 1 describes other somatic cells which do not include somatic cells that differentiate under physiological conditions from the somatic cells used as raw materials.  It is unclear what structural or practical differences are conveyed by the terms “physiological conditions” and “raw materials”. 
With respect to applicant’s reference to “physiological conditions”, the examiner is unable to find an express definition for this term in the specification. “Physiological conditions” could indicate numerous different conditions (temperature, media composition, pH, pressure). It even reads on situations where TGF-β inhibitors are present since these compounds occur naturally within mammalian physiological systems. Thus, one of ordinary skill in the art would not understand what type of “physiological conditions” must be present in order to distinguish the “other somatic cell type” from those that do include somatic cells that differentiate under physiological conditions from the somatic cells used as raw materials. 
With respect to applicant’s reference to “raw materials”, the examiner is unable to find an express definition for this term in the specification. It is unclear if “raw materials” is only limited to the starting cell population (mammalian fibroblast or keratinocyte) or includes additional cells, factors or media components. One of ordinary skill in the art would not understand what constitutes the recited “raw materials” since a precise definition of this term cannot be found in the specification. 

Claim Interpretation
In order to further prosecution in light of the 112a and 112b rejections above, the starting somatic cell type (fibroblast or keratinocyte) is interpreted as being ANY fibroblast or keratinocyte. Furthermore, the converted cell type (osteoblast) is interpreted as being ANY osteoblast.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Hebrok et al. US20180216076, published 8/2/2018, priority date 7/27/2015 (hereinafter Hebrok, reference of record) in view of Yamamoto et al. "Direct conversion of human fibroblasts into functional osteoblasts by defined factors." Proceedings of the National Academy of Sciences 112.19 (2015): 6152-6157 (hereinafter Yamamoto, reference of record). This rejection is repeated for the same reasons as described in the previous action mailed 6/24/2021. A reply to applicant’s traversal is found below. 
Hebrok describes a method for converting pancreatic endothermal progenitor cells (a type of somatic cell) to pancreatic beta-like cells (another type of somatic cell) by contacting the cells with a TGF-β pathway inhibitor, with specific reference to an Alk5 inhibitor II (Hebrok, para 26, 61, 252). Hebrok describes Alk5 inhibitor II as a selective and ATP-competitive inhibitor of the TGF-β family type 1 receptor activing receptor-like kinase (ALK5) that can replace Sox2 when reprogramming cells (Hebrok, para 252). Hebrok does not describe the conversion of fibroblast or keratinocyte cells into osteoblasts. 
Yamamoto describes the direct conversion of human fibroblasts into functional osteoblasts by defined factors (Yamamoto, abstract). Yamamoto describes transducing human fibroblasts with RXOL and in vivo after transplantation into immunedeficient mice at bone lesion points (Yamamoto, Discussion para 1). 
It would have been prima facie obvious to one of ordinary skill in the art to use an Alk5 inhibitor II as described by Hebrok to facilitate the direct conversion of fibroblasts into osteoblasts as described by Yamamoto. It would have been a matter of combining prior art elements according to known methods to yield predictable results since both authors are concerned with the direct conversion of somatic cells. Hebrok expressly states that Alk5 inhibitor II acts a selective and ATP-competitive inhibitor of the TGF-β family type 1 receptor activing receptor-like kinase (ALK5) that can replace Sox2 when reprogramming cells (Hebrok, para 252). Yamamoto found that Oct4 and Sox2 are important in facilitating reprogramming (Yamamoto, Discussion para 5). Thus, one of ordinary skill would have motivation to include Alk5 inhibitor II into the methods of Yamamoto given its role as a replacement for Sox2. Furthermore, one of ordinary skill would understand the advantages of using a small molecules to enhance the efficiency of somatic cell reprogramming and its advantages over retroviral vector methods, which could potentially give rise to tumor occurrence after transplantation. One would have a reasonable expectation of success in using Alk5 inhibitor II for the direct conversion of fibroblasts into osteoblasts given the well understood mechanisms of action of Alk5 on the TGF-β pathway and Sox2. Accordingly, in the absence of evidence to the contrary, one of ordinary skill in the art would have considered the claimed invention to have been prima facie obvious to at the time the invention was made.
Response to Traversal
Applicant traverses the instant rejection by arguing that the obviousness rejection is improper since the rejection does not sufficiently account for at least a method of generating a somatic cell where “the other somatic cell do not include somatic cells that differentiate under physiological conditions from the somatic cells used as raw materials” as described in the newly amended claims. Applicant argues that this limitation excludes cells that are “natural to be converted from fibroblasts or keratinocytes”. Applicant states that Hebrok does not teach direct conversion of cell types that cannot be converted under physiological conditions. 
These arguments have been fully considered, but are not found convincing. As stated in the claim interpretation section, in light of the 112a and 112b rejections above, the starting somatic cell type (fibroblast or keratinocyte) is interpreted as being ANY fibroblast or keratinocyte. Furthermore, the converted cell type (osteoblast) is interpreted as being ANY osteoblast. Although it is granted that Hebrok does not describe the conversion of fibroblast or keratinocyte cells into osteoblasts, Yamamoto describes the direct conversion of human fibroblasts into functional osteoblasts using related factors. Thus, it would have been prima facie obvious to one of ordinary skill in the art to use an Alk5 inhibitor II as described by Hebrok to facilitate the direct conversion of fibroblasts into osteoblasts as described by Yamamoto. It would have been a matter of combining prior art elements according to known methods to yield predictable results since both authors are concerned with the direct conversion of somatic cells. Hebrok expressly states that Alk5 inhibitor II acts a selective and ATP-competitive inhibitor of the TGF-β family type 1 receptor activing receptor-like kinase (ALK5) that can replace Sox2 when reprogramming cells (Hebrok, para 252). Yamamoto found that Oct4 and Sox2 are important in facilitating reprogramming (Yamamoto, Discussion para 5). Thus, one of ordinary skill would have motivation to include Alk5 inhibitor II into the methods of Yamamoto given its role as a replacement for Sox2. Accordingly, in the absence of prima facie obvious to at the time the invention was made.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER NICOL whose telephone number is (571)272-6383.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on (571)272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 




Alexander Nicol
                                                                                                                                                Patent Examiner
Art Unit 1633

/CHRISTOPHER M BABIC/Supervisory Patent Examiner, Art Unit 1633